.f., ~•· ""   ,~                                                                                                                                      (   (
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               ge l of l



                                             UNITED STATES DISTRICT CO                                                                ]
                                                              SOUTHERN DISTRICT OF CALIFORNIA                     SEP 1 9_2019_,,
                          United States of America                                 JUDGMENT 1NaA~IDlfmj:l!~raS-~1N1A
                                                   V.                              (For Offenses Comm     On or After November 1, 1987) DEPUTY


                          Veronica Rangel-Linares                                  Case Number: 3:19-mj-23837

                                                                                   Debra Ann Diiorio
                                                                                   Defendant's Attorney


     REGISTRATION NO. 89170298
     THE DEFENDANT:
      IZI pleaded guilty to count(s) 1 of Complaint
                                                             ----------------------------
        •     was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                      Nature of Offense                                                       Count Number(s)
                                                                                                                   1           . .
      8:1325                               ILLEGAL ENTRY (Misdemeanor)

        D The defendant has been found not guilty on count(s).
                                                                              -------------------
        •     Count(s)
                         ------------------
                                                                                    dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                               .,,,,,,..,.
                                       I   <'f'"

                                     d' TIME SERVED                             D _ _ _ _ _ _ _ _ _ days

        IZI Assessment: $10 WAIVED IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be depmied/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days .
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Thursday, September 19, 2019
                                                                                 Date of Imposition of Sentence


      Received      -",--------
                    DO~ M                                                         ONORABLE F. A. GOSSETT III
                                                                                 UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                  3:19-mj-23837
